 Case 1:20-cv-00658-MN Document 15 Filed 12/04/20 Page 1 of 5 PageID #: 321

                  1526 Gilpin Avenue
                  Wilmington, Delaware 19806
                  United States of America
                  Tel: 302-449-9010
                  Fax: 302-353-4251
                  www.devlinlawfirm.com




                                         December 4, 2020

VIA CM/ECF

The Honorable Maryellen Noreika
United States District Court
for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19, Room 4324
Wilmington, DE 19801-3555

       Re:    Sisvel International S.A. and 3G Licensing S.A. v. Cradlepoint, Inc. (C.A. No.
              1:20-cv-00649-MN); Honeywell International Inc. (C.A. No. 1:20-cv-00652-
              MN); Verifone, Inc. (C.A. No. 1:20-cv-00656-MN); Wiko SAS et al.
              (C.A. No. 1:20-cv-00658-MN); Dell, Inc. (C.A. No. 1:20-cv-00651-MN); and
              TCL Communication Technology Holdings Limited et al. (C.A. No. 1:20-cv-
              00654-MN)

Dear Judge Noreika:

      Pursuant to the Court’s November 4, 2020 Order, enclosed please find a Joint Proposed
Scheduling Order.

       The parties have been able to reach agreement on all proposed deadlines in the schedule.
The parties have further agreed to the following variations from the Court’s standard scheduling
order:

   •   In Paragraph 1, the parties agreed to make their initial disclosures pursuant to Federal Rule
       of Civil Procedure 26(a)(1) within thirty days of the date the Court enters the Scheduling
       Order instead of five days.
   •   In Paragraph 1, the parties agreed to meet and confer regarding an ESI Order to be
       submitted on or before the date the parties submit a proposed Protective Order.
   •   In Paragraph 2, the parties included a separate date for the amendment of pleadings for
       inequitable conduct.
   •   In Paragraph 3, the parties agreed to submit a proposed protective order thirty days from
       the date the Court enters a Scheduling Order instead of ten days.
   •   In Paragraphs 7 (e), (f), (i), and (j), the parties included narrowing provisions as in the
       Sisvel I cases (D. Del. Case Nos. 1:19-cv-1142, -1143, -1144, -1247).
   •   In Paragraph 8(f)(i), the parties removed the requirement for reply expert reports.
   •   In Paragraph 8(g)(iii), the parties agreed to submit initial letters for discovery disputes
 Case 1:20-cv-00658-MN Document 15 Filed 12/04/20 Page 2 of 5 PageID #: 322

Devlin Law Firm
December 4, 2020
Page 2 of 5

       seven days prior to the conference instead of four days.
   •   In Paragraph 9, the parties agreed to avoid duplicative discovery with the Sisvel I cases (D.
       Del. Case Nos. 1:19-cv-1142, -1143, -1144, -1247).
   •   In Paragraph 13, the parties agreed to submit a joint report regarding page limits for claim
       construction briefing on the same day as the Joint Claim Construction Chart.
   •   In Paragraph 15(c), the parties agreed to submit a joint letter to the Court stating their
       agreed or disputed proposals as to the number of pages to be permitted for case-dispositive
       motions and Daubert motions.
   •   In Paragraph 20, the parties agreed to submit a joint report to the Court stating their views
       as to the ordering of trials amongst Defendants on December 15, 2022.




                                             Respectfully,




DEVLIN LAW FIRM LLC
                                                RICHARDS, LAYTON & FINGER, P.A.
/s/ Timothy Devlin
Timothy Devlin (No. 4241)                       /s/ Kelly E. Farnan
1526 Gilpin Avenue                              Kelly E. Farnan (#4395)
Wilmington, DE 19806                            Christine D. Haynes (#4697)
(302) 449-9010                                  Valerie A. Caras (#6608)
tdevlin@devlinlawfirm.com                       One Rodney Square
                                                920 N. King Street
Attorneys for Plaintiffs                        Wilmington, DE 19801
Sisvel International S.A.,                      (302) 651-7700
3G Licensing S.A. and Sisvel S.p.A.             farnan@rlf.com
                                                haynes@rlf.com
                                                caras@rlf.com

                                                Amanda Tessar
                                                Roderick O’Dorisio
                                                PERKINS COIE LLP
                                                1900 Sixteenth Street, Suite 1400
                                                Denver, CO 80202-5255
                                                Telephone: 303.291.2300
                                                ATessar@perkinscoie.com
                                                RODorisio@perkinscoie.com
 Case 1:20-cv-00658-MN Document 15 Filed 12/04/20 Page 3 of 5 PageID #: 323

Devlin Law Firm
December 4, 2020
Page 3 of 5

                                     Daniel T. Keese
                                     PERKINS COIE LLP
                                     1120 NW Couch Street, 10th Floor
                                     Portland, OR 97209-4128
                                     Telephone: 503.727.2000
                                     DKeese@perkinscoie.com

                                     Attorneys for Defendant Cradlepoint, Inc.


                                     K&L GATES LLP

                                     /s/ Steven L. Caponi
                                     Steven L. Caponi (#3484)
                                     Matthew Goeller (#6283)
                                     600 N. King Street, Suite 901
                                     Wilmington, DE 19801
                                     (302) 416-7080
                                     steven.caponi@klgates.com
                                     matthew.goeller@klgates.com


                                     Attorneys for Defendant Honeywell
                                     International, Inc.


                                     POTTER ANDERSON & CORROON LLP

                                     /s/ Stephanie E. O’Byrne
                                     David E. Moore (#3983)
                                     Stephanie E. O’Byrne (#4446)
                                     Bindu A. Palapura (#5370)
                                     Tracey E. Timlin (#6469)
                                     Hercules Plaza, 6th Floor
                                     1313 N. Market Street
                                     Wilmington, DE 19801
                                     (302) 984-6000
                                     dmoore@potteranderson.com
                                     sobyrne@potteranderson.com
                                     bpalapura@potteranderson.com
                                     ttimlin@potteranderson.com


                                     OF COUNSEL:
 Case 1:20-cv-00658-MN Document 15 Filed 12/04/20 Page 4 of 5 PageID #: 324

Devlin Law Firm
December 4, 2020
Page 4 of 5

                                     Carolyn Chang
                                     Hector J. Ribera
                                     Ryan J. Marton
                                     MARTON RIBERA SCHUMANN CHANG LLP
                                     548 Market Street, Suite 36117
                                     San Francisco, CA 94104
                                     Tel: (415) 360-2511

                                     Attorneys for Defendant VeriFone, Inc.




                                     MORRIS, NICHOLS, ARSHT & TUNNELL
                                     LLP
                                     /s/ Jack B. Blumenfeld
                                     Jack B. Blumenfeld (#1014)
                                     Jeremy A. Tigan (#5239)
                                     1201 North Market Street
                                     P.O. Box 1347
                                     Wilmington, DE 19899
                                     (302) 658-9200
                                     jblumenfeld@mnat.com
                                     jtigan@mnat.com
                                     OF COUNSEL:

                                     Josh Krevitt
                                     Benjamin Hershkowitz
                                     Paul E. Torchia
                                     Laura F. Corbin
                                     Florina Yezril
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166-0193
                                     (212) 351-4000

                                     Nathan R. Curtis
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2001 Ross Avenue, Suite 2100
                                     Dallas, TX 75201
                                     (214) 698-3100

                                     Jordan Bekier
                                     GIBSON, DUNN & CRUTCHER LLP
                                     333 South Grand Avenue,
 Case 1:20-cv-00658-MN Document 15 Filed 12/04/20 Page 5 of 5 PageID #: 325

Devlin Law Firm
December 4, 2020
Page 5 of 5

                                             Los Angeles, CA 90071-3197
                                             (213) 229-7000

                                             Attorneys for Defendant Dell, Inc.

                                             MORGAN, LEWIS & BOCKIUS LLP

                                             /s/ Amy M. Dudash
                                             Amy M. Dudash (#5741)
                                             1201 N. Market Street
                                             Suite 2201
                                             Wilmington, DE 19801
                                             (302) 574-3000
                                             amy.dudash@morganlewis.com


                                             Attorneys for Defendants TCL Communication
                                             Technology Holdings Limited, TCT Mobile
                                             International Limited, TCT Mobile, Inc., TCT
                                             Mobile (US) Inc., and TCT Mobile (US)
                                             Holdings, Inc.

                                             Attorneys for Defendants WIKO SAS and WIKO
                                             USA, Inc.


Enclosure
cc:    Clerk of the Court (via CM/ECF, w/encl.)
       Counsel of Record (via CM/ECF, w/encl.)
